DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
As discussed in a telephone interview with Attorneys Katrina Marcelo, Mary Fox, and inventor James Wratten on 31 August 2022, Applicant disagree the examiner including an election of Species directed to the appliance.  The examiner agreed and a corrected election of species to the securing member follows:
Fig. 11B-11D
Fig. 12A
Fig. 12B, 12C
Fig. 13B
Fig. 14,
Fig. 17,
Fig. 27
Fig. 28
Fig. 29
Fig. 30
Figs. 31, 32
Applicant’s election without traverse of securing member Species j (Species b in corrected restriction above) of fig. 12A, claims 1-26 in the reply filed on 01 September 2022 is acknowledged.

Priority
The provisional 62/704,545 with the priority date 15 May 2020, which this application claims benefit of, differs from the application and does not have description in the specification or drawings directed to the elected species. Therefore, all the claims are only supported by this application, not the provisional, and they get the benefit of the current application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
1203 in para. 0128
1406 in para. 0152
2000  in paras. 0171, 0173
Fig. 20 in para. 0178 
2412, 2409, 2411, 2410, 2410a, 2410b in paras. 0193-0195
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:
G in Fig. 3B
w in Fig. 3C
1104a and 1104b in fig. 11B
1160d in Fig. 11C
1201 in Fig. 12A, B
1360 in Figs. 13A, B
1401 and 1403 in Fig. 14
1603 in Fig. 16
1810a, 1810b, 1812 in Fig. 18
1910a, 1910b, 1912 in Fig. 19
2118c, 2226 in Fig. 22
2328, 2322, 2326, 2324 in Fig. 23
2802, 2804, 2808, 2810 in Fig. 28
2902, 2904, 2908, 2910 in Fig. 29
2620 and 2610 in Fig. 26
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "106a" and "106b" have both been used to designate “second connector” in figs. 5 and 6, and because in para. 0169, reference characters "1604" and "1602" have both been used to designate “connectors”
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106a” has been used to designate both “first connector” and “second connector” in figs. 5 and 6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 

Specification
The disclosure is objected to because of the following informalities: in para. 0199, “25Aand” is a misspelling.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 15 recite the limitation "the bracket" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as claims 1 and 14 respectively does not recite the limitation “the bracket”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 and 16-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wallshein (U.S. Patent No. 2,926,422 A).

    PNG
    media_image1.png
    304
    708
    media_image1.png
    Greyscale

In regards to claim 14, Wallshein discloses a securing member (fig. 10) for securing an attachment portion of an orthodontic appliance to a tooth of a patient, the securing member comprising: a first support (first support in annotated fig. 10) configured to extend away from the tooth when the securing member is secured to the tooth, wherein the first support has a gingivally-facing surface (surface 1 in annotated fig. 10) configured to abut an occlusally-facing surface of the attachment portion and thereby inhibit occlusal movement of the attachment portion; and a second support (second support in annotated fig. 10) configured to extend away from the tooth when the securing member is secured to the tooth, wherein the second support is spaced apart from the first support by a gap (33) when the securing member is secured to the tooth, the gap configured to receive the attachment portion therein (col. 2 lines 65-67), and wherein the second support has: a mesially-facing surface (31) configured to abut a distally-facing surface of the attachment portion and thereby inhibit distal movement of the attachment portion, -4-Application No. 17/302,227Attorney Docket No. MEC.O10AResponse to Restriction Requirementa distally-facing surface (32) configured to abut a mesially-facing surface of the attachment portion and thereby inhibit mesial movement of the attachment portion, and an occlusally-facing surface (surface 2 in annotated fig. 10) configured to abut a gingivally-facing surface of a corresponding attachment portion and thereby inhibit gingival movement of the attachment portion (col. 1 lines 17-20).  
In regards to claim 16, Wallshein discloses the securing member (fig. 10) further comprising a backing (backing in annotated fig. 10) having a first side (side 1 in annotated fig. 10) configured to be positioned against a surface of the patient's tooth and a second side (side 2 in annotated fig. 10) opposite the first side and configured to face away from the patient's tooth, wherein the first and second supports (first support and second support in annotated fig. 10) are attached to and extend away from the backing such that the backing is positioned between the first and second supports and the surface of the tooth when the securing member is secured to the tooth (col. 1 lines 37-38; col. 2 lines 64-65).  
In regards to claim 17, Wallshein discloses the securing member wherein the backing spans the gap (33) between the first and second supports (first and second support in annotated fig. 10) such that, when the attachment portion is secured to the securing member (col. 2 lines 65-67), the backing is positioned between the attachment portion and the surface of the tooth (col. 1 lines 37-38; col. 2 lines 64-65).  
In regards to claim 18, Wallshein discloses the securing member wherein the gap (33) is configured to receive a wire therein (col. 2 lines 65-67).  
In regards to claim 19, Wallshein discloses the securing member wherein the gap (33) has a shape that mimics a shape of the attachment portion configured to be received within the gap (see annotated fig. 10).  
In regards to claim 20, Wallshein discloses the securing member wherein the gap (33) is generally U- shaped (see fig. 10), and wherein, when the securing member is secured to the tooth, an open end of the U- shape is gingival to a closed end of the U-shape (see fig. 10).  
In regards to claim 21, Wallshein discloses the securing member wherein the gap (33) is configured to receive a bent wire therein (col. 2 lines 65-66).  With regard to the statement of intended use and other functional statements (e.g. “configured to receive a bent wire therein” as in claim 21), they do not impose any structural limitations on the claims distinguishable over the prior art which is capable of being used as claimed if one so desires to do so. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regards to claim 22, Wallshein discloses the securing member wherein the second support (second support in annotated fig. 10) is configured to abut a portion of the bent wire that is concave in a gingival direction when the attachment portion is positioned within the gap (col. 2 lines 65-66).  
In regards to claim 23, Wallshein discloses the securing member wherein the first support (first support in annotated fig. 10) is configured to abut a portion of the bent wire that is concave in a gingival direction when the attachment portion is positioned within the gap (col. 2 lines 65-66). 
In regards to claim 24, Wallshein discloses the securing member wherein the occlusally-facing surface (surface 2 in annotated fig. 10) of the second support (second support in annotated fig. 10) is curved and, at least when the securing member is secured to the tooth, is convex in an occlusal direction (see fig. 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wallshein (U.S. Patent No. 2,926,422 A) in view of Cassalia (U.S. Patent Publication 2014/0302448 A1).

    PNG
    media_image2.png
    308
    561
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    226
    379
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    444
    572
    media_image4.png
    Greyscale

In regards to claim 1, Wallshein discloses a securing member (fig. 10) for securing an attachment portion of an orthodontic appliance to a tooth of a patient, the securing member comprising: a first support (second support in annotated fig. 10) configured to extend away from the tooth when the securing member is secured to the tooth, wherein the first support has an occlusally-facing surface (surface 2 in annotated fig. 10) configured to abut a gingivally-facing surface of the attachment portion and thereby inhibit gingival movement of the attachment portion; and a second support (first support in annotated fig. 10) configured to extend away from the tooth when the securing member is secured to the tooth, wherein the second support is spaced apart from the first support by a gap (33) when the securing member is secured to the tooth, the gap being configured to receive the attachment portion therein (col. 2 lines 65-67), wherein the second support has a gingivally-facing surface (surface 1 in annotated fig. 10) configured to abut an occlusally-facing surface of the attachment portion and thereby inhibit occlusal movement of the attachment portion.
The embodiment of fig. 10 of Wallshein fails to teach a securing member wherein the second support has: a mesially-facing surface configured to abut a distally-facing surface of the attachment portion and thereby inhibit distal movement of the attachment portion, a distally-facing surface configured to abut a mesially-facing surface of the attachment portion and thereby inhibit mesial movement of the attachment portion.
However, the embodiment of fig. 6 of Wallshein teaches a securing member (fig. 6) comprising a mesially-facing surface (surface B in annotated fig. 6) configured to abut a distally-facing surface of the attachment portion and thereby inhibit distal movement of the attachment portion, a distally-facing surface (surface A in annotated fig. 6) configured to abut a mesially-facing surface of the attachment portion and thereby inhibit mesial movement of the attachment portion.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 10 of Wallshein incorporate the teachings of the embodiment of fig. 6 of Wallshein and provide a securing member wherein the second support has a mesially-facing surface configured to abut a distally-facing surface of the attachment portion and thereby inhibit distal movement of the attachment portion, a distally-facing surface configured to abut a mesially-facing surface of the attachment portion and thereby inhibit mesial movement of the attachment portion. Doing so would allow for the securing member to minimize the movement of the wire inside the securing member. 
Wallshein fails to teach a securing member wherein, when the attachment portion is positioned within the gap, the securing member is configured to receive a curable composite material over the first support, the second support, the gap, and the attachment portion, thereby securing the attachment portion within the gap.  
However, Cassalia teaches a securing member (fig. 2F-2G) wherein, when the attachment portion (30) is positioned within the gap (gap in annotated fig. 2G), the securing member (300) is configured to receive a curable composite material (801) over the first support (support A in annotated fig. 2G), the second support (support B in annotated fig. 2G), the gap, and the attachment portion, thereby securing the attachment portion within the gap (para. 0075).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental securing members. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallshein to incorporate the teachings of Cassalia and provide a securing member wherein, when the attachment portion is positioned within the gap, the securing member is configured to receive a curable composite material over the first support, the second support, the gap, and the attachment portion, thereby securing the attachment portion within the gap. Doing so would allow for greater protection of the patient’s tongue from sharp or angled sections of the securing member.
In regards to claim 2, Wallshein in view of Cassalia teaches the invention substantially as claimed. The embodiment of fig. 10 of Wallshein does not explicitly teach the securing member wherein no portion of the bracket extends over the attachment portion when the attachment portion is positioned within the gap, but the embodiment of fig. 10 of Wallshein teaches that the first support (second support in annotated fig. 10) does not extend over the attachment portion when the attachment portion is positioned in the gap (33). Furthermore, the embodiment of fig. 6 of Wallshein teaches supports (45, 46) which do not extend over the attachment portion when the attachment portion is positioned in the gap (33). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try the securing member wherein no portion of the bracket extends over the attachment portion when the attachment portion is positioned within the gap in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product wherein no portion of the bracket extends over the attachment portion when the attachment portion is positioned within the gap. Doing so would allow for the attachment portion to be inserted into the securing member more easily. 
In regards to claim 3, Wallshein in view of Cassalia teaches the invention substantially as claimed. Wallshein further teaches the securing member (fig. 10) further comprising a backing (backing in annotated fig. 10) having a first side (side 1 in annotated fig. 10) configured to be positioned against a surface of the patient's tooth and a second side (side 2 in annotated fig. 10) opposite the first side and configured to face away from the patient's tooth, wherein the first and second supports (second support and first support in annotated fig. 10) are attached to and extend away from the backing such that the backing is positioned between the first and second supports and the surface of the tooth when the securing member is secured to the tooth (col. 1 lines 37-38; col. 2 lines 64-65).  
In regards to claim 4, Wallshein in view of Cassalia teaches the invention substantially as claimed. Wallshein further teaches the securing member (fig. 10) wherein the backing (backing in annotated fig. 10) spans the gap (33) between the first and second supports (second and first supports in annotated fig. 10) such that, when the attachment portion is secured to the securing member (col. 2 lines 65-67), the backing is positioned between the attachment portion and the surface of the tooth (col. 1 lines 37-38; col. 2 lines 64-65).  
In regards to claim 5, Wallshein in view of Cassalia teaches the invention substantially as claimed. Wallshein further teaches the securing member (fig. 10) wherein the gap (33) is configured to receive a wire therein (col. 2 lines 65-67).  
In regards to claim 6, Wallshein in view of Cassalia teaches the invention substantially as claimed. Wallshein further teaches the securing member (fig. 10) wherein the gap (33) has a shape that mimics a shape of the attachment portion configured to be received within the gap (see annotated fig. 10)  
In regards to claim 7, Wallshein in view of Cassalia teaches the invention substantially as claimed. Wallshein further teaches the securing member (fig. 10) wherein the gap (33) is generally U-shaped (see fig. 10), and wherein, when the securing member is secured to the tooth, an open end of the U-shape is gingival to a closed end of the U-shape (see fig. 10). 
In regards to claim 8, Wallshein in view of Cassalia teaches the invention substantially as claimed. Wallshein further teaches the securing member (fig. 10) wherein the gap (33) is configured to receive a bent wire therein (col. 2 lines 65-66). 
In regards to claim 9, Wallshein in view of Cassalia teaches the invention substantially as claimed. Wallshein further teaches the securing member (fig. 10) wherein the second support (first support in annotated fig. 10) is configured to abut a portion of the bent wire that is convex in an occlusal direction when the attachment portion is positioned within the gap (col. 2 lines 65-66). 
In regards to claim 10, Wallshein in view of Cassalia teaches the invention substantially as claimed. Wallshein further teaches the securing member (fig. 10) wherein the first support (second support in annotated fig. 10) is configured to abut a portion of the bent wire that is concave in a gingival direction when the attachment portion is positioned within the gap (col. 2 lines 65-66). 
In regards to claim 11, Wallshein in view of Cassalia teaches the invention substantially as claimed. Wallshein fails to teach the securing member wherein the gingivally- facing surface of the second support is curved and, at least when the securing member is secured to the tooth, is concave in a gingival direction.
However, Cassalia teaches the securing member wherein the gingivally- facing surface (surface in annotated fig. 2G)  of the second support (support A in annotated fig. 2G) is curved and, at least when the securing member is secured to the tooth, is concave in a gingival direction (see fig. 2G).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental securing members. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallshein to incorporate the further teachings of Cassalia and provide the securing member wherein the gingivally- facing surface of the second support is curved and, at least when the securing member is secured to the tooth, is concave in a gingival direction. Doing so would reduce the amount of sharp angles or edges within the securing member which could potentially injure the tongue of a patient.
In regards to claim 12, Wallshein in view of Cassalia teaches the invention substantially as claimed. Wallshein further teaches the securing member wherein the occlusally- facing surface (surface 2 in annotated fig. 10) of the first support (second support in annotated fig. 10) is curved and, at least when the securing member is secured to the tooth, is concave in a gingival direction (see fig. 10).
In regards to claim 13, Wallshein in view of Cassalia teaches the invention substantially as claimed. The embodiment of fig. 10 of Wallshein fails to teach a securing member wherein a width of the gap is slightly greater than a width of the attachment portion. 
However, the embodiment of fig. 11 of Wallshein teaches a securing member wherein a width of the gap (gap width in annotated fig. 11) is slightly greater than a width of the attachment portion (attachment portion width in annotated fig. 11).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 10 of Wallshein incorporate the teachings of the embodiment of fig. 11 of Wallshein and provide a securing member wherein a width of the gap is slightly greater than a width of the attachment portion. Doing so would allow for the attachment portion to easily fit inside the gap of the securing member. 

Claims 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wallshein (U.S. Patent No. 2,926,422 A) as applied to claim 14 above.
In regards to claim 15, Wallshein teaches the invention substantially as claimed. The embodiment of fig. 10 of Wallshein does not explicitly teach the securing member wherein no portion of the bracket extends over the attachment portion when the attachment portion is positioned in the gap, but the embodiment of fig. 10 of Wallshein teaches that the second support (second support in annotated fig. 10) does not extend over the attachment portion when the attachment portion is positioned in the gap (33). Furthermore, the embodiment of fig. 6 of Wallshein teaches supports (45, 46) which do not extend over the attachment portion when the attachment portion is positioned in the gap (33). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try the securing member wherein no portion of the bracket extends over the attachment portion when the attachment portion is positioned in the gap in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product wherein no portion of the bracket extends over the attachment portion when the attachment portion is positioned in the gap. Doing so would allow for the attachment portion to be inserted into the securing member more easily. 
In regards to claim 26, Wallshein teaches the invention substantially as claimed. The embodiment of fig. 10 of Wallshein fails to teach a securing member wherein a width of the gap is slightly greater than a width of the attachment portion. 
However, the embodiment of fig. 11 of Wallshein teaches a securing member wherein a width of the gap (gap width in annotated fig. 11) is slightly greater than a width of the attachment portion (attachment portion width in annotated fig. 11).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 10 of Wallshein incorporate the teachings of the embodiment of fig. 11 of Wallshein and provide a securing member wherein a width of the gap is slightly greater than a width of the attachment portion. Doing so would allow for the attachment portion to easily fit inside the gap of the securing member. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wallshein (U.S. Patent No. 2,926,422 A) as applied to claim 14 above, and further in view of Cassalia (U.S. Patent Publication 2014/0302448 A1).
In regards to claim 25, Wallshein discloses the invention substantially as claimed. Wallshein fails to teach the securing member wherein the gingivally-facing surface of the first support is curved and, at least when the securing member is secured to the tooth, is concave in a gingival direction.
However, Cassalia teaches the securing member wherein the gingivally- facing surface (surface in annotated fig. 2G) of the first support (support A in annotated fig. 2G) is curved and, at least when the securing member is secured to the tooth, is concave in a gingival direction (see fig. 2G).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental securing members. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallshein to incorporate the teachings of Cassalia and provide the securing member wherein the gingivally-facing surface of the first support is curved and, at least when the securing member is secured to the tooth, is concave in a gingival direction. Doing so would reduce the amount of sharp angles or edges within the securing member which could potentially injure the tongue of a patient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./            Examiner, Art Unit 3772  

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772